—Judgment, Supreme Court, New York County (Leland DeGrasse, J.), entered June 15, 1998, which dismissed the petition pursuant to CPLR article 78 to annul respondents’ determination denying petitioner accident disability retirement benefits, unanimously affirmed, without costs.
Petitioner’s application for accident disability retirement benefits was denied by respondent Board of Trustees of the Police Pension Fund after the Medical Board of the Police Pension Fund declined, by a tie vote, to find that petitioner’s disability was the result of an “accident” within the meaning of Administrative Code of the City of New York § 13-252. In these circumstances, petitioner’s entitlement to article 78 relief annulling respondent’s determination denying him accident disability retirement benefits was contingent upon his showing that there was no credible evidence to support the Board of Trustees’ determination, and that his disability was, as a matter of law, the natural and proximate result of a service-related accident (see, Matter of Meyer v Board of Trustees, 90 NY2d 139, 145). As petitioner failed to make such a showing, his petition was properly dismissed. Concur—Ellerin, J. P., Saxe, Buckley and Friedman, JJ.